Citation Nr: 0005759	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for Reiter's disease, prior to August 24, 1998.

2.  Entitlement to an increased disability rating for 
limitation of motion of the lumbar spine as a residual of 
Reiter's disease (lumbar spine disability), currently rated 
as 20 percent disabling. 

3.  Entitlement to an increased disability rating for 
limitation of motion of the cervical spine as a residual of 
Reiter's disease (cervical spine disability), currently rated 
as 20 percent disabling. 

4.  Entitlement to an increased disability rating for 
limitation of motion of the right shoulder as a residual of 
Reiter's disease (right shoulder disability), currently rated 
as 10 percent disabling. 

5.  Entitlement to an increased disability rating for 
limitation of motion of the left shoulder as a residual of 
Reiter's disease (left shoulder disability), currently rated 
as 10 percent disabling. 

6.  Entitlement to an increased (compensable) disability 
rating for nephritis.

7.  Entitlement to service connection for hypertension, to 
include as due to service-connected nephritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to December 
1957, and from November 1961 to October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in September 
1994 and January 1995 by the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio, (RO).  The September 
1994 rating decision denied entitlement to a disability 
rating in excess of 40 percent for Reiter's disease, and a 
compensable disability rating for nephritis.  A notice of 
disagreement (NOD) was received in October 1994, a statement 
of the case (SOC) was issued in January 1995, and a 
substantive appeal (SA) was received in May 1995.  Regarding 
the veteran's claim of entitlement to service connection for 
hypertension, which was denied pursuant to the January 1995 
rating decision, a NOD was received in February 1995, a SOC 
was issued in May 1995, and a SA was received in May 1995.  
The Board notes that the veteran appeared and testified at an 
RO hearing in February 1996.  

The Board further observes that pursuant to a September 1998 
determination, the RO recharacterized the veteran's 40 
percent disability rating for service-connected Reiter's 
disease by separately rating each of the body parts affected 
by the chronic residuals of Reiter's disease, namely, by 
assigning a 20 percent rating for limitation of motion of the 
lumbosacral spine, a 20 percent rating for limitation of 
motion of the cervical spine, a 10 percent rating for the 
right shoulder, and a 10 percent rating for the left 
shoulder, all effective August 24, 1998.  Inasmuch as the 
residuals of Reiter's disease is still considered the cause 
of these separate disabilities, and considering that the 
overall combined disability rating thereof was increased to 
50 percent in accordance with 38 C.F.R. §§ 4.25, 4.26, the 
Board finds that the above-described rating action is not 
proscribed by 38 C.F.R. §§ 3.951, 3.952.  Moreover, as the 
veteran has continued to express dissatisfaction with the 
newly assigned (increased) disability ratings, has otherwise 
not withdrawn his appeal for these increased disability 
ratings, and in light of the fact that the maximum schedular 
disability ratings have not been assigned to date, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  Prior to September 16, 1997, the medical evidence of 
record does not show that the veteran's Reiter's disease 
manifested weight loss and anemia productive of severe 
impairment of health, or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.

3.  The medical evidence of record shows that the veteran's 
Reiter's disease was ascertainably inactive as of September 
16, 1997, but as of that date chronic residuals of Reiter's 
disease continued to be affect the cervical spine, lumbar 
spine, and both shoulders. 

4.  For the period September 16, 1997, through August 23, 
1998, the service-connected chronic residuals of Reiter's 
disease resulted in severe limitation of motion of the 
cervical spine and the lumbar spine, and motion of both 
shoulders was limited to 90 degrees by pain. 

5.  For the period August 24, 1998, and thereafter, the 
veteran's service-connected chronic residuals of Reiter's 
disease have resulted in no more than moderate limitation of 
motion of the cervical spine and the lumbar spine, and motion 
of both shoulders has been limited to approximately 100 
degrees by pain. 

6.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
hypertension is related to his service-connected nephritis.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent for Reiter's disease were not been met prior to 
September 16, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5002 (1999).

2.  For the period September 16, 1997, through August 23, 
1998, the schedular criteria for a 40 percent disability 
rating for limitation of motion of the lumbar spine as a 
residual of Reiter's disease were met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5292 (1999).

3.  For the period September 16, 1997, through August 23, 
1998, the schedular criteria for a 30 percent disability 
rating for limitation of motion of the cervical spine as a 
residual of Reiter's disease, were met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5290 (1999).

4.  For the period September 16, 1997, through August 23, 
1998, the schedular criteria for a 20 percent disability 
rating for limitation of motion of the right shoulder as a 
residual of Reiter's disease was met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5200, 52011 (1999).

5.  For the period September 16, 1997, through August 23, 
1998, the schedular criteria for a 20 percent disability 
rating for limitation of motion of the left shoulder as a 
residual of Reiter's disease were met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 
5200, 5201 (1999).

6.  For the period August 24, 1998, and thereafter, the 
schedular criteria for a disability rating in excess of 20 
for limitation of motion of the lumbar spine as a residual of 
Reiter's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5292 (1999).

7.  For the period August 24, 1998, and thereafter, the 
schedular criteria for a disability rating in excess of 20 
for limitation of motion of the cervical spine as a residual 
of Reiter's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5290 (1999).

8.  For the period August 24, 1998, and thereafter, the 
schedular criteria for a disability rating in excess of 10 
for limitation of motion of the right shoulder as a residual 
of Reiter's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5200, 5201 (1999).

9.  For the period August 24, 1998, and thereafter, the 
schedular criteria for a disability rating in excess of 10 
for limitation of motion of the left shoulder as a residual 
of Reiter's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5200, 5201 (1999).

10.  The veteran's hypertension is proximately due to or the 
result of his service-connected nephritis.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claims

The veteran claims that he has suffered an increase in the 
severity of his service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes the veteran's service medical records, VA 
examination reports, VA hospital discharge summaries, VA 
clinical records, private medical records, as well as the 
veteran's written statements and the February 1996 RO hearing 
testimony, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A. Reiter's disease - Lumbar Spine, Cervical Spine and 
Shoulders 

Pursuant to an April 1958 RO rating decision, the veteran was 
granted service connection for Reiter's disease, and assigned 
a 30 percent disability rating, effective December 27, 1957.  
A February 1970 RO rating decision increased the veteran's 
disability rating to 40 percent effective September 3, 1969.  
In accordance with a March 1973 rating decision, the 
veteran's disability rating was decreased to 20 percent, 
effective June 1, 1973.  A February 1986 rating decision 
increased the disability rating to 40 percent effective June 
6, 1985.  This 40 percent disability rating remained in 
effect until August 23, 1998, when, as discussed previously, 
the RO increased the veteran's overall disability rating for 
Reiter's disease pursuant to a September 1998 determination 
that separately rated all of the specific parts affected by 
the chronic residuals of Reiter's Disease. 

Looking to the record, VA outpatient reports dated in 1993, 
1994 and 1994 do not show severe impairment of health due to 
symptoms associated with Reiter's disease.  The veteran was 
routinely described as well-nourished and his weight was 
generally in the 165 to 170 pound range.  Medical reports did 
not reference any findings of anemia.  A January 1995 VA 
hospital discharge summary expressly noted that the veteran 
was not anemic. 

A September 1997 VA nephritis examination report included an 
impression of a "[h]istory of Reiter's disease, which is, at 
present, resolved."  A contemporaneous VA hypertension 
examination report, outlined the veteran's history regarding 
his Reiter's disease.  While in the service, the veteran 
underwent a long hospitalization for treatment of 
conjunctivitis, urethritis, and arthritis.  The 
conjunctivitis and urethritis cleared up, but the arthritis 
has continued until the present.  

A VA joints examination report, dated September 16, 1997, 
revealed that the veteran complained of stiffness, pain, and 
swelling of the joints.  Objectively, there was no evidence 
of swelling, deformity, instability, or subluxation of the 
joints.  Range of motion of the shoulders was as follows: 
flexion was to 130 degrees, with pain starting at 90 degrees, 
bilaterally; extension was to 15 degrees, bilaterally; 
lateral flexion was to 10 degrees, bilaterally; right 
shoulder external rotation and internal rotation were to 10 
degrees; left shoulder external rotation was to 15 degrees 
and internal rotation were to 20 degrees; abduction was to 
120 degrees, with pain starting at 90 degrees, bilaterally; 
right shoulder adduction was to 15 degrees and left shoulder 
adduction was to 10 degrees.  Range of motion of the elbows 
was noted to be limited to 110 degrees of flexion, 
bilaterally, while extension, pronation and supination were 
normal, bilaterally.  Range of motion of the wrists was 
normal for extension and flexion, bilaterally, but radial and 
ulnar deviation was limited to 10 degrees, bilaterally.  
Range of motion of the hips was as follows: flexion to 90 
degrees, bilaterally; extension to 20 degrees, bilaterally; 
internal rotation to 5 degrees and external rotation to 15 
degrees, bilaterally; abduction to 40 degrees, bilaterally; 
adduction to 12 degrees, bilaterally.  Range of motion of the 
knees was to 110 degrees of flexion, with normal extension, 
bilaterally.  Range of motion of the ankles was to 20 degrees 
of flexion and 15 degrees of extension, bilaterally.  Range 
of motion of the lumbar spine was limited to 30 degrees of 
flexion, 0 degrees of extension, and 10 degrees of lateral 
flexion, bilaterally.  Range of motion of the neck revealed 
flexion to 10 degrees, extension "is almost nil,", and 
lateral flexion was to 25 degrees, bilaterally. The examiner 
commented "[t]here is severe restriction of movement of the 
neck, as well as the spine."  The impression stated that 
there was a history of Reiter's syndrome with no objective 
findings at present, diffuse joint and muscular pain, and no 
evidence of conjunctivitis or urethritis.  

An August 24, 1998 VA orthopedic examination report indicated 
that the examiner had reviewed the veteran's prior medical 
examination.  The veteran complained of pain in the multiple 
joints.  Objectively, the veteran had a normal gait.  On 
forward bending he could not touch his toes; range of motion 
of the lumbosacral spine showed flexion to 60 degrees, 
extension to 20 degrees, and right and left lateral flexion 
to 20 degrees.  Cervical spine range of showed flexion to 30 
degrees, extension to 40 degrees, right and left lateral 
extension to 30 degrees, and right and left rotation to 50 
degrees.  Range of motion measurements for the hips, knees, 
ankles, elbows, and wrists were full without pain.  Range of 
motion of the shoulders was normal, except for limitation of 
flexion and abduction to 100 degrees, due to pain.  The 
diagnoses were a history of Reiter's syndrome with apparent 
near complete remission, a positive HLA-B27 antigen in 1995, 
polyarthralgia, and a history of rheumatoid arthritis.  The 
examiner opined that since the late 1950s, the veteran has 

had no recurrent episodes of Reiter's syndrome 
though he has continued to show a positive HLA-B27 
antigen laboratory study which is associated with 
Reiter's syndrome and spondyloarthopathy.  For all 
intents and purposes, it appears that he has a 
subclinical presentation of Reiter's syndrome where 
he maintains a positive abnormal laboratory test, 
HLA-B27 antigen, but he does not manifest any 
substantial objective abnormalities consistent with 
arthritic changes in the joints.  

Prior to August 24, 1998, the veteran's Reiter's disease was 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5002, as the 
RO determined that the manifested symptomatology was 
analogous to rheumatoid arthritis (atrophic), as an active 
process.  The diagnostic criteria under this regulation 
provides for the following: a 100 percent evaluation is 
assignable for symptoms with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating; a 60 percent evaluation is assignable for 
symptoms less than the criteria for 100 percent but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods; a 40 percent evaluation for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year; and a 20 
percent evaluation for one or two exacerbations a year in a 
well-established diagnosis.  For chronic residuals, the 
appropriate Diagnostic Code is used for rating the specific 
joints affected.  Where, however, the limitation of motion of 
the affected joints is noncompensable, a 10 percent rating 
assignment is appropriate when it is accompanied by objective 
confirmation of painful motion, swelling, or muscle spasm.

In accordance with the RO's September 1998 determination that 
separately rated all of the specific parts affected by the 
chronic residuals of Reiter's disease, it was explained that 
August 24, 1998, was selected as the effective date because 
that was the date it was definitely ascertained that the 
veteran's Reiter's disease was inactive, pursuant to the 
findings reported in the August 24, 1998, VA orthopedic 
examination report, and upon application of 38 C.F.R. § 3.400 
(a), (o).  The Board finds, however, that medical evidence 
prior to August 1998 also shows that the veteran's Reiter's 
disease had been inactive prior to August 24, 1998.  
Specifically, two separate VA examinations, one conducted on 
September 16, 1997, specifically found that there was no 
objective evidence of Reiter's disease, or that the veteran's 
Reiter's disease had "resolved".  Therefore, considering 
the totality of the circumstances, the Board reasons that the 
inactive status of the veteran's Reiter's disease can be 
shown back to September 16, 1997.  Moreover, the Board finds 
that the VA joints examination report, dated September 16, 
1997, reveals that the veteran exhibited much more severe 
limitation of motion of the cervical and lumbar spine than in 
August 1998. 

Prior to September 16, 1997, however, and going back to March 
1994, when the veteran filed his current claim for an 
increased disability concerning his Reiter's disease, there 
is no medical evidence showing that the veteran suffered from 
symptoms of weight loss and anemia productive of severe 
impairment of health, or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  Therefore, prior to September 
16, 1997, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 40 percent for Reiter's disease. 

As noted earlier, from September 16, 1997, and thereafter, it 
is appropriate that the veteran's spine and shoulder 
disabilities be rated separately pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002, for the chronic residuals of 
Reiter's disease.  The veteran's spine disabilities are rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5292.  
Diagnostic Code 5290, which contains the diagnostic criteria 
for rating limitation of motion of the cervical spine, 
provides for a 30 percent disability rating for severe 
limitation of motion, 20 percent for moderate limitation of 
motion, and a 10 percent disability rating for slight 
limitation of motion.  Diagnostic Code 5292, which contains 
the diagnostic criteria for rating limitation of motion of 
the lumbar spine, provides for a 40 percent disability rating 
for severe limitation of motion, 20 percent for moderate 
limitation of motion, and a 10 percent disability rating for 
slight limitation of motion.  

The September 16, 1997 VA joints examination report 
specifically stated that there was "severe restriction of 
movement" of the cervical and lumbar spine.  Indeed, the 
measurements for range of motion of the cervical and lumbar 
spine did appear consistent with severe limitation of motion, 
thus warranting the assignment of a 30 percent disability 
rating for limitation of motion of the cervical spine and a 
40 percent disability rating for limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71, Diagnostic Codes 5290, 
5292. 

With regard to the shoulders, Diagnostic Code 5201, provides 
for the following: a 40 percent disability rating if range of 
motion is limited to 25 degrees from the side (30 percent for 
a minor joint); a 30 percent disability rating if range of 
motion is limited to midway between the shoulder and the side 
(20 percent for minor joint); and 20 percent disability 
rating if range of motion is limited to shoulder level (20 
percent for minor joint).

The Board observes that VA examination of the shoulders on 
September 16, 1997, showed flexion to 130 degrees and 
abduction to 120 degrees.  However, the examiner reported 
that there was pain at 90 degrees.  The Board notes that 90 
degrees is essentially shoulder level.  Applying the 
regulatory provisions regarding additional functional loss 
due to pain as outlined in 38 C.F.R. § 4.40, 4.45, the Board 
believes that the shoulder range of motion was effectively 
limited to shoulder level at the time of the September 16,l 
1997, examination so as to warrant a 20 percent rating for 
each shoulder under Diagnostic Code 5201. 

The Board has also notes that the September 16, 1997 VA 
examination report also includes range of motion testing for 
various other joints.  However, upon application of the 
appropriate diagnostic codes for such joints, no compensable 
limitation of motion was exhibited.  Moreover, although there 
was noncompensable limitation of motion exhibited in these 
joints, there were no objective observations of painful 
motion, swelling, or muscle spasm, that would justify a 10 
percent disability rating for chronic residuals of Reiter's 
disease.  

To summarize, the Board finds that for the time period 
September 16, 1997, through August 23, 1998, the following 
disability ratings are warranted: 40 percent for limitation 
of motion of the lumbar spine; 30 percent for limitation of 
motion of the cervical spine; and separate 20 percent ratings 
for each shoulder.  These disability ratings are assignable 
because they provide for a combined disability rating in 
excess of the 40 percent disability rating heretofore 
assigned by the RO for the period September 16, 1997, through 
August 23, 1998.  See 38 C.F.R. §§ 4.25, 4.26,

Concerning whether the present disability ratings assigned 
for the cervical spine, lumbar spine, left shoulder, and 
right shoulder should be increased, for the period August 24, 
1998, and thereafter, the August 24, 1998, VA examination 
report is the most recent piece of medical evidence that 
addresses these issues.  

In regard to the issues of limitation of motion the cervical 
and lumbar spine subsequent to August 23, 1998, it is evident 
that the respective range of motion measurements are 
significantly less limited (improved) in the August 1998 
examination report, when compared to those recorded in the 
September 1997 VA examination report.  The Board agrees with 
the RO in its determination that 20 percent disability 
ratings, representing no more than moderate limitation of 
motion, are consistent with the range of motion measurements 
recorded in August 1998.  

With respect to the disability ratings assigned for each 
shoulder, the Board observes that the August 24, 1998, 
examination showed normal flexion and abduction but with 
flexion and abduction limited to 100 degrees by pain.  This 
evidence, therefore, shows that the criteria for the 20 
percent rating were no longer met as of that dated.  However, 
since there was some limitation of motion with pain, 10 
percent ratings are nevertheless warranted from that date.

The Board again notes that in evaluating the severity of the 
foregoing disabilities, the application of 38 C.F.R. §§ 4.40, 
which allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements (See DeLuca v. 
Brown, 8 Vet. App. 202 (1995)), and 38 C.F.R. § 4.45, which 
provides that consideration be given to weakened movement, 
excess fatigability, and incoordination, have been 
contemplated.  

The Board also finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board has considered the 
history of the veteran's disabilities, the current clinical 
manifestations, and the effect these disabilities may have on 
the earning capacity of the veteran under 38 C.F.R. §§ 4.1, 
4.2, and finds that there has been no showing by the veteran 
that his Reiter disease residuals have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, to the extent that the veteran was not granted the 
relief sought as to the issues addressed above, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 

II.  Service Connection for Hypertension

The veteran claims service connection for hypertension, to 
include as due to service-connected nephritis.  As this issue 
involves a claim of entitlement to service connection, the 
applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic conditions, 
such as cardiovascular disease (including hypertension), or 
arthritis (including degenerative joint disease, i.e., 
osteoarthritis), to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310; Allen, 7 Vet. App. 
at 439.  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  

The Board finds the service connection for hypertension claim 
to be well-grounded on a secondary service connection basis.  
In this regard, while there is no express medical opinion of 
record suggesting that the veteran's hypertension is related 
to his already service-connected nephritis, the Board takes 
administrative notice of the fact that the VA regulation 
which sets forth the criteria for evaluating nephritis 
(38 C.F.R. § 4.115a, Diagnostic Code 7502), includes 
reference to hypertension as a symptom or manifestation to be 
considered.  The Board views this as a recognition by the VA 
as a government agency that a medical relationship has been 
found to exist (at least to some degree) between nephritis 
and hypertension.  This certainly makes a claim on a 
secondary basis plausible.  

Turning to the merits, the Board observes that various VA 
hospital discharge summaries and treatment records, for the 
period January 1995 to February 1999, include hypertension 
diagnoses, and show that the veteran received continuing 
treatment and monitoring for his hypertension.  A September 
1997 VA hypertension examination report recounted the 
veteran's cardiac history, and noted that the veteran was not 
diagnosed with hypertension until 1993; the diagnoses 
included hypertension.  And as was mentioned earlier, a 
September 1997 VA nephritis examination report stated that 
kidney function was observed to be normal, and that it was 
unlikely that the veteran's hypertension was caused by 
service-connected nephritis. 

The remaining evidence consists of the veteran's variously 
dated written statements and February 1996 RO hearing 
testimony, which contend that his hypertension is related to 
his service-connected nephritis.  

It appears at first glance that the evidence or record does 
not support a finding of any causal relationship between the 
veteran's service-connected nephritis and his hypertension.  
In fact, a trained medical professional has opined that there 
is most likely no such relationship.  On the other hand, VA 
has recognized that there is some type of relationship by 
couching certain diagnostic criteria in terms of the degree 
of hypertension shown.  Under these circumstances, the Board 
believes that a reasonable doubt must be found to be present 
with regard to the underlying question of whether or not the 
veteran's hypertension is due to his nephritis.  Under these 
circumstances, such reasonable doubt is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b). 


ORDER

For the period September 16, 1997, through August 23, 1998, a 
40 percent disability rating for limitation of motion of the 
lumbar spine, as a residual of Reiter's disease, is 
warranted.  For the period September 16, 1997, through August 
23, 1998, a 30 percent disability rating for limitation of 
motion of the cervical spine, as a residual of Reiter's 
disease, is warranted.  For the period September 16, 1997, 
through August 23, 1998, a 20 percent disability rating for 
limitation of motion of the right shoulder, as a residual of 
Reiter's disease, is warranted.  For the period September 16, 
1997, through August 23, 1998, a 20 percent disability rating 
for limitation of motion of the left shoulder, as a residual 
of Reiter's disease, is warranted.  Entitlement to service 
connection for hypertension secondary to nephritis is 
warranted.  To this extent, the appeal is granted. 

A disability rating in excess of 40 percent for Reiter's 
disease, prior to September 16, 1997, is not warranted.  For 
the period August 23, 1998, and thereafter, a disability 
rating in excess of 20 for limitation of motion of the lumbar 
spine, is not warranted.  For the period August 23, 1998, and 
thereafter, a disability rating in excess of 20 for 
limitation of motion of the cervical spine, as a residual of 
Reiter's disease, is not warranted.  For the period August 
23, 1998, and thereafter, a disability rating in excess of 10 
for limitation of motion of the right shoulder, as a residual 
of Reiter's disease, is not warranted.  For the period August 
23, 1998, and thereafter, a disability rating in excess of 10 
for limitation of motion of the left shoulder, as a residual 
of Reiter's disease, is not warranted.  To this extent, the 
appeal is denied.


REMAND

The remaining issue involves the veteran's claim that a 
compensable rating for his service-connected nephritis is 
warranted.  As discussed above, service connection has been 
found to be warranted on the basis that it is secondary to 
the nephritis.  The Board takes notice that specific 
regulations govern disability evaluations when nephritis and 
hypertension are involved.  See 38 C.F.R. §§ 4.115, 4.115a.  
As such, the issue of entitlement to an increased rating for 
nephritis is not intertwined to some degree with the question 
of evaluating the newly service-connected hypertension.  
Appropriate preliminary action by the RO is therefore called 
for. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records (not 
already in the claims file) documenting 
ongoing or recent treatment for nephritis 
and/or hypertension should be associated 
with the claims file. 

2.  After accomplishing any additional 
development deemed necessary by the RO, 
the RO should review the record and 
determine the appropriate disability 
rating(s) to be assigned for nephritis 
and hypertension in view of the Board's 
finding that the veteran's hypertension 
is due to his service-connected 
nephritis.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure preliminary rating 
action by the RO in view of the grant of service connection 
for hypertension secondary to nephritis.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the issues addressed by the Board in 
this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

